Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 2010/0238620).

As per claim 19 Fish depicts in figure 3 and discloses:    An information handling system, comprising: a base 304 & 334 comprising an integrated keyboard { [0016] The base unit 104 may be a fixed or semi-fixed base. It can be used solely as a mechanical base or also to provide additional function, such as charging the display unit 102 and/or expanding the electronic capabilities of the display unit 102 by incorporating into base unit 104 wired connectivity to networks (e.g., a telephone system, and/or a wired Ethernet), media connectivity (e.g., speakers, TV) and/or input devices connectivity (e.g., keyboard, additional touch areas, etc.). In one embodiment, the base unit 104 may be a keyboard with a full set of keys or a partial set of keys. The base unit 104 may include a microprocessor, an input device, and optionally other components to accomplish an intended functionality of the base unit 102 (e.g., a network interface, a cursor control device, etc.). } and a means for attaching to and physically supporting, a plurality of displays {In [0032] of the instant specification channel 106 is understood to be 
    PNG
    media_image1.png
    349
    573
    media_image1.png
    Greyscale
the “means for attachment” and Fish shows in figure 6B the open integrated channel.  See the marked up figure of Fish herein}; { [0020] Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.} and a controller, wherein the controller is configured to perform steps comprising: detecting a configuration of a plurality of displays attached to and physically supported by the base 304 & 3344; and adjusting a display output of the information handling system to the plurality of displays based  on the detected configuration. { [0022] In one embodiment, a sensor 312 is included in the display unit 302 to detect when and which base unit 304 the display unit 302 is connected to and to adopt the user interface or applications of the display unit 302 to the specific base. }

As per claim 20 Fish depicts in figure 3 discloses:    The information handling system of claim 19, wherein the step of detecting a configuration of a plurality of displays comprises detecting a first display 302 & 332 and a second display facing in opposite directions, and, wherein the step of adjusting comprises adjusting the display output to display the same content on the first display 302 & 332 and the second display. { [0022] In one embodiment, a sensor 312 is included in the display unit 302 to detect when and which base unit 304 the display unit 302 is connected to and to adopt the user interface or applications of the display unit 302 to the specific base. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 2010/0238620) in view of Aoki et al (US 2016/0091924).


    PNG
    media_image1.png
    349
    573
    media_image1.png
    Greyscale
As per claims 1 and 9 Fish depicts in figure 6B and discloses:   An information handling system comprising: a first display 622 comprising a first bar 630 attached to an edge of the first display 622; a second display comprising a second bar attached to an edge of the second display { [0020] Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.}; and a base 624 comprising an integrated channel {In [0032] of the instant specification channel 106 is understood to be the “means for attachment” in claim 9 and Fish shows in figure 6B the open integrated channel.  See the marked up figure of Fish herein} surrounding greater than 180 degrees around a hollow cylindrical portion with an opening at an end of the integrated channel configured to receive the first bar 630 of the first display 622 and the second bar of the second display, wherein the integrated channel is configured to first bar 630 of the first display 622 and the second bar of the second display and to support the first and second displays simultaneously, and wherein the base 624 further 

As per claim 3 Fish discloses:   The system of claim 1, wherein the 

As per claim 8 Fish depicts in figure 6B and discloses:    The system of claim 1, wherein the first and second bars are cylindrical bars, and wherein the integrated channel is configured to encompass greater 

Regarding claims 1, 8 and 15, Fish is silent as to in the integrated channel is configured to magnetically attach to the bar 630 of the display 622.  Figure 2 of Aoki et al discloses in [0025] the following:
The polarities of the magnets 76 and 60 are arranged so that they attract rather than repel one another, and they are sited so as to occupy axially corresponding locations in the base 18 and lid 12 respectively, as may be seen in FIG. 2. The magnets are also axially aligned with the transmitter and receiver chips of their respective printed circuit boards 58 and 70 so that they face one another and have a line-of-sight path between them when the magnets are facing one another.

Regarding claims 1, 3, 9 and 17, Fish is also silent, with respect to the embodiment shown in figure 6, as to the base 624 further comprises first and second interfaces for connecting the base 624 to the first and second displays.  Aoki et al discloses in [0024] the following:
Wireless communications between the lid and the base may entail the use of a short range wireless connection to provide a communications channel between them. Such a connection may be made via a number of wireless technologies using circuits and integrated circuit (IC) chips mounted to a printed circuit board. This entails the use of at least one transmitter chip or circuit, and at least one corresponding receiver chip or circuit. In some embodiments, each side of the communications channel may have its own transmitter chip and its own receiver chip, a plurality of transmitter and receiver chips, or transceiver chips capable of both transmitting and receiving. Among the technologies currently available to implement short range wireless communications between lid and base is Ultra-Wideband, which operates in the 60 GHz range. At such frequencies, communications are essentially line-of-sight, and the better the alignment between corresponding transmitter and receiver chips, the less power that is used to accurately send a given message in a given interval of time across the space between them. This may lead to noticeable power savings, which is of benefit in most portable systems. Hence it is desirable that in use, these chips be brought into a closely spaced, facing alignment with one another.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the information handling system of Fish with an integrated channel configured to magnetically attach to a bar of a display and provide first and second interfaces for [0025] of Aoki et al.

As per claim 4 Fish discloses:   The system of claim 1, wherein each of the first and second interfaces comprises symmetric power and data pins for connecting to the first and second displays when facing toward a front of the base 624 or toward a back of the base 624. { [0020] Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit. & [0023] The base unit 304 may communicate with the display unit 302 using a wireless communication means (e.g., WiFi, Bluetooth, etc.). Other signals between the base unit 304 and the display unit 302 can be transmitted using physical connectors or different short range wireless signals. Power between the two units can be transferred using physical connectors or other wireless methods such as inductive charging.}

As per claim 5 Fish discloses:    The system of claim 1, wherein each of the first and the second displays comprises first and second interfaces for connecting the first display 622 and the second display to the base 624. { [0020] Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.}

As per claim 6 Fish depicts in figures 6B:    The system of claim 1, wherein the integrated channel is an upward-facing channel. {Note: upward-facing and downward facing depend on perspective and the integrated channel of Fish is not unlike the disclosed channel in the instant application.}

As per claim 10 Fish depicts in figure 6B and discloses:    The information handling system of claim 9, wherein the means for attaching is configured to attach to and support the first detachable display 622 in a single-display configuration. { [0030] FIG. 6B illustrates an alternative embodiment for attaching a display unit 622 to a base unit 624 using a notch mechanism. }

As per claim 11 Fish discloses:    The information handling system of claim 10, wherein the means for attaching is configured to store the second detachable display when configured in the single display configuration.  { [0020] Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.}

As per claim 12 Fish discloses:    The information handling system of claim 9, wherein the means for attaching is configured to attach to and support the first detachable display and the second detachable display simultaneously in a dual-display configuration. { [0020] Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.}

As per claim 18 Fish depict in figure 2A:   The information handling system of claim 9, wherein the base is configured to store both the first detachable display and the second detachable display in a closed configuration. { [0020] Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.}

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over over Fish (US 2010/0238620) in view of Aoki et al (US 2016/0091924) as applied to claims 1, 3-12 above, and further in view of Batio (US 2008/0062625)

As per claim 13. Fish is silent as to:   The information handling system of claim 12, wherein the means for attaching is configured to attach to and support the first detachable display and the second detachable display with the first detachable display and the second detachable display facing in the same direction in the dual-display configuration.

As per claim 14 Fish silent as to:   The information handling system of claim 12, wherein the means for attaching of the base is configured to attach to and support the first detachable display and the second detachable display with the first detachable display and the second detachable display facing in opposite directions in the dual-display configuration.

Regarding claim 13 Batio depicts in figures 2A: a first detachable display and a second detachable display facing in the same direction in a dual-display configuration. Regarding claim 14 Batio depicts in figures 3B: a first detachable display and a second detachable display facing in opposite directions in a dual-display configuration.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the system of Fish as modified by Aoki et al with the first detachable display .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter, with respect to claim 7, is as stated by applicant in the paragraph bridging pages 6 and 7 the applied prior art “does not include two channels, one upward-facing and one downward facing”.

Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.  Applicant asserts in the first full paragraph on page 3 the following:
Fish fails to disclose “a base comprising an integrated channel surrounding greater than 180 degrees around a hollow cylindrical portion with an opening at an end of the integrated channel configured to receive the first bar of the first display and the second bar of the second display” because the circular bar 630 disclosed in Fish is a part of the base unit, and thus the channel in which the circular bar rests does not have “an opening at an end of the integrated channel configured to receive the first bar of the first display and the second bar of the second display.” {emphasis added).

comprising a first bar” and “a second display comprising a second bar”.  So the claimed invention, as it seems to be suggested by applicant in the arguments, is not constructed to set forth a bar that is unitary, one-piece or even integrated with the display, which the claimed invention of the instant application clearly recites with respect to the “integrated channel” in line 5 of claim 1.  Additionally, the instant drawings (see figures 5, 7 and 8 for example) and instant specification (see [0037], [0039] & [0040] for example) discloses exactly what is intended to be claimed: a bar that is not unitary, one-piece or even integrated with the display.  If the claimed invention is not intended to include the disclosure and depiction of those embodiments, any clarification or amendments is certainly encouraged and will be considered.  In the absence of what is clearly disclosed and claimed, the bar in the claimed invention in light of the specification needs not be unitary, one-piece or even integrated with the display as purported by the applicant.  Furthermore, the display  of the applied prior art comprises the bar as required by the claimed invention.

Applicant continues to assert in the first full paragraph on page 3 the following:
However, the circular bar 630 of FIGURE 6B of Fish is a circular bar of the base unit 624, not a first bar of a first display or a second bar of a second display. In fact, at paragraph [0030] Fish explicitly states that the circular bar is “placed inside the base unit 624 to allow rotation” and that “[t]he circular bar 630 has a notch 628 where the base display unit 622 can be inserted.” (Emphasis Added.)

This assertion is even more curious.  Of course bar 630 is “placed inside of the base unit 624 to allow rotation”.  That is a point of the entire invention of Fish as well as, all modern computer notebooks and laptops.  The fact that bar 630 is allow to rotate in base 624 is not germane, as purported by applicant, bar 630 is of base 624 and not of the display. 

    PNG
    media_image1.png
    349
    573
    media_image1.png
    Greyscale

Applicant then continues with the following assertion:
Thus, as disclosed in Fish, bar 630 is not a bar of the display but is instead a bar, separate from the display housed inside the base unit having a notch for insertion of the display unit 622, and thus the channel housing the bar 630 is not an integrated channel “surrounding greater than 180 degrees around a hollow cylindrical portion with an opening at an end of the integrated channel configured to receive the first bar of the first display and the second bar of the second display,” as recited in independent claim 1. (Emphasis Added.) 

Applicant’s line of reasoning suggesting that somehow the integrated channel, defined as “groove or furrow” and not unlike the disclosed channel in the instant specification, of Fish is not an integrated channel because the bar is separated from the display and the display is faulty.  Elements inserted in the channel do not in any way define what a channel.

Applicant asserts in the first full paragraph on page 4 the following:
The Office Action admits that Fish does not disclose “first and second interfaces for connecting the base to the first and second displays” but alleges that Aoki remedies this deficiency. Aoki, however, fails to disclose “first and second interfaces for connecting the base to the first and second displays” because Aoki’s disclosure one or more transmitter chips and receiver chips for providing a communications channel between a lid and a base is not a disclosure of first and second interfaces for connecting the base to first and second displays. For example, the Office Action, at page 6, points to Aoki’s disclosure at paragraph [0024] of creation of a wireless communications channel between a single lid unit and a single base unit as disclosure of first and second  first and second displays is made. In fact, Aoki does not reference connection between a base and multiple displays at all. Therefore, Aoki and Fish fail to disclose or suggest “first and second interfaces for connecting the base to the first and second displays” as recited in claim 1.

In figure 1 and [0019] of Aoki, the applied prior art clearly discloses, as is the case with all modern and computing notebooks and laptops, that the display is a part of the lid and vice versa.  In other words they are essentially one in the same.   So applicant’s assertion, “as disclosed at paragraph [0024] the transmitter and receiver chips are for providing a communications channel ‘between the lid and the base.’”  is unclear.  Applicant also assert that there is no disclosure “for connecting a base to first and second displays”.  The above rejection is an obvious rejection over Fish and Aoki. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In the paragraph bridging pages 4 and 5 applicant asserts the following:
Claim 19 is rejected as allegedly anticipated by Fish. Claim 19, however, is novel over Fish because Fish fails to disclose each and every element of claim 19. In particular, Fish fails to disclose “detecting a configuration of a plurality of displays attached to and physically supported by the base” and “adjusting a display output of the information handling system to the plurality of displays based on the detected configuration” as recited in claim 19.

Contrary to applicant’s assertion Fish does in fact disclose “a plurality of displays attached to and physically supported by the base” as recited in claim 19.  As stated supra, [0020] discloses “Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.” Emphasis added.  Also, contrary to applicant’s assertion Fish does in fact disclose “adjusting a display output of the information handling system to the plurality of displays based on the detected configuration” as recited in claim 19.   [0022] discloses “In one embodiment, a sensor 312 is included in the display unit 302 to detect when and which base unit 304 the display unit 302 is connected to and to adopt the user interface or applications of the display unit 302 to the specific base.”

In the first full paragraph on page 5, applicant continues to assert the following:
Fish fails to disclose “detecting a configuration of a plurality of displays attached to and physically supported by the base” because Fish’s disclosure of a sensor included in a display unit to detect when and which base unit is attached to the display unit is not a disclosure of a controller configured to detect a configuration of a plurality of displays attached to and physically supported by the base. The Office Action, at page 3, points to FIGURE 3A of Fish and the accompanying disclosure at paragraph [0022] as a disclosure of such detection. However, paragraph [0022] of Fish states that “a sensor 312 is included in the display unit 302 to detect when and which base unit the display unit is connected to.” Thus, at paragraph [0022] Fish discloses only detection of which single base unit a single display unit is connected to and not a configuration of a plurality of displays attached to and physically supported by the base.” In fact, according to Fish’s disclosure, an identity of a base is detected by the sensor 312, not a configuration of a plurality of displays. Thus, as disclosed in Fish, the sensor determines which single base unit is connected to the single display unit and does not detect a configuration of a plurality of displays attached to and supported by the base. Therefore, Fish fails to disclose “detecting a configuration of a plurality of displays attached to and physically supported by the base,” as recited in claim 1.

Again, as stated supra, and referenced in the prior assertion, Fish discloses in [0020] “Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit.” Emphasis added.   Curiously, applicant has failed to reference [0020] in the assertion in the first full paragraph on page 5.  Therefore, contrary to applicant’s assertion Fish anticipates the claims 19 and 20. 

In the first full paragraph on page 7, applicant asserts the following:
Claim 11 is also novel and nonobvious over Fish and Aoki, because neither Fish nor Aoki discloses or suggests a “means for attaching ... configured to store the second detachable display when configured in the single-display configuration.” The Office Action does not include a mapping of such a means to any of the cited references. Indeed Fish fails to disclose such a means, as there is no means for attaching configured 

Claim 11 is obvious, not anticipated, over Fish as modified by Aoki because it is rejected under 35 U.S.C. 103 supra.  For clarity, claims 10-12 have been separately outlined supra.  Also, as stated supra, Fish as modified by Aoki discloses “means for attaching ... configured to store the second detachable display when configured in the single-display configuration” as required by the claimed invention.  See the “open integrated channel” in the marked up figure 6B supra.  Additionally [0020] of Fish discloses “Various other combinations of a display unit and a base unit are possible. In addition, a single base unit may be used with multiple display units attached to different portions of the base unit. Therefore, contrary to applicant’s assertion, Fish as modified by Aoki renders the claimed invention obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd